Title: To Benjamin Franklin from Michel-Guillaume St. John de Crèvecœur, 5 December 1781
From: Crèvecœur, Michel-Guillaume St. John de
To: Franklin, Benjamin


Sir
Caën 5th. Decre. 1781
The news of the Great victory Lately gained in Virginia by that wise & excellent man General Washington, must necessarily convulse with Joy the hearts of every Loyal American as well as those of every good Frenchman. I who enjoy the Privileges of this double Citisenship have thought it my duty to Congratulate, on this memorable Event the representatif of the former Society—a society to which I have belonged 27 years, receive then, I pray, with your usual Kindness, my most Sincere Congratulations on this memorable Event, which I woud fain hope, must place the Keystone to the Strong arch of our American Independency & give peace to the World—
I am with the highest Esteem & the most unfeigned Respect Sir Your Very Humble Servant
St. Jean DE Crevecoeur

P.S. The Americans who escaped from England last Summer are happily Embark’d at Nantes for Newberry in the State of Massachusets—

 
Addressed: His Excellency Benjamin Franklin Esqr. / at Passy / near Paris
Notation: St. Jean de Crevecoeur Caen 5. Decr. 1782 .
